Citation Nr: 1048539	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1951 to March 1954, November 1959 to August 1962, September 1962 
to June 1967, and July 1967 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2009, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  
The Board, in pertinent part, remanded this matter for additional 
development in June 2009 and May 2010.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for PTSD should also be read as 
including other psychiatric disorder diagnoses reasonably raised 
by the symptoms described and all information obtained in support 
of the claim.  Therefore, the issue on appeal has been revised to 
include consideration of any other applicable psychiatric 
diagnoses of record in this case.

The issue of whether a claim for entitlement to service 
connection for coronary artery disease may be reopened has 
been raised by the record, but has not been adjudicated by 
the agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  An acquired psychiatric disorder was not manifest during 
active service, a psychosis was not manifest within one year of 
service, and an acquired psychiatric disorder, to include PTSD, 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran by correspondence dated in 
January 2005, July 2008, and August 2009.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in November 2007.  The notice requirements pertinent to 
the issue on appeal have been met and all identified and 
authorized records relevant to this matter have been requested or 
obtained.  Although a July 2010 VA examination report referred to 
a June 25, 2010, VA treatment record noting a positive depression 
screen that is not included in the claims file, the Board finds 
the information provided indicates the report is cumulative or 
redundant of the other evidence of record.  Records also show the 
Veteran was awarded Social Security Administration (SSA) 
disability benefits in April 1995 and that the evidence 
associated with that claim is not of record.  There is no 
indication, however, that further efforts to obtain additional 
records could assist the Veteran in substantiating his claim nor 
has the Veteran identified any specific evidence he believed may 
be pertinent to his claim.  There is no evidence that any 
treatment or SSA records relevant to the Veteran's claim exist 
that would warrant further VA assistance.  See Golz v. Shinseki, 
590 F.3d 1317, 1320 (Fed.Cir.2010); see also statement from 
Veteran received in September 1997 with attachments which appears 
to indicate that SSA claim was based on cardiovascular 
disability.  The available record includes VA treatment and 
examination reports, private treatment records, and the Veteran's 
statements and testimony in support of his claim.  The Board 
finds that further attempts to obtain additional evidence would 
be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The July 2010 VA medical opinion in this 
case is adequate as it is predicated on a substantial review of 
the record and medical findings and considers the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claim would not cause any prejudice 
to the appellant.



Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that VA had adopted the 4th edition of the 
DSM-IV and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD to a subjective standard requiring exposure to a traumatic 
event and response involving intense fear, helplessness, or 
horror.  The Court further held the sufficiency of a stressor was 
now a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a Veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of 
every detail [of a claimed stressor] including the appellant's 
personal participation" is not required; rather an appellant 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure).

Service connection can be granted for certain diseases, including 
psychoses, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases become 
manifest to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to have 
been incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).  The Board notes that VA 
amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  Id.  
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records are negative for diagnoses or treatment 
for an acquired psychiatric disorder.  In reports of medical 
history dated in March 1964, June 1964, August 1967, March 1976, 
August 1977, and September 1978 the Veteran complained of nervous 
trouble; however, the examiners noted there were no significant 
problems or disabilities associated with these complaints.  
Examination reports dated in March 1964, June 1964, August 1967, 
June 1974, August 1977, and September 1978 revealed normal 
clinical psychiatric evaluations.  Service records show the 
Veteran served in Korea during the Korean Conflict and in Vietnam 
during the Vietnam War.  His military occupations included combat 
engineer.  His claimed stressors of having been exposed to combat 
and mortar attacks are consistent with the places, types, and 
circumstances of his service.  

Private medical records show the Veteran underwent coronary 
artery bypass grafting in September 1994.  A December 1996 rating 
decision denied entitlement to service connection for coronary 
artery disease with coronary artery bypass grafting and 
hypertension.  

VA hospital records dated from May to June 2000 show the Veteran 
was provided a diagnosis of rectal cancer.  Records show that in 
August 2002 he underwent a preemptive prostatectomy for an 
adenocarcinoma of the rectum with adherent bowel loop to the 
prostate.  A partial colostomy secondary due colon cancer was 
performed in June 2004.  The Board denied reopening a service 
connection claim for colon/rectal cancer in June 2009.  

VA treatment records show that in July 2004 a PTSD screen was 
negative.  An August 2004 report noted the Veteran had stated he 
was depressed and wanted to kill himself and that the general 
surgery resident was concerned that he was clinically depressed 
secondary to his surgery.  Records dated in October 2004 show he 
reported a suicide attempt by carbon monoxide poisoning during a 
visit to the surgery clinic.  A subsequent psychiatric evaluation 
included an Axis I diagnosis of major depressive disorder 
secondary to a medical condition with high risk for suicide.  It 
was noted that he reported having a hard time taking the news 
that his colostomy would be permanent.  

VA hospital records dated in October 2004 show the Veteran was 
involuntarily admitted due to a concern for self harm.  He stated 
that he had been deeply depressed after learning that his 
colostomy would be permanent, but that he did not intend to kill 
himself.  The examiner found he was a high risk to kill himself 
and he was transferred to a community hospital under petition and 
certification.  An Axis I diagnosis of major depressive disorder 
with suicidal thoughts was provided with an Axis III diagnosis of 
colorectal cancer.  

VA treatment records dated in December 2004 included the report 
of a licensed social worker noting that the Veteran was 
apparently struggling with symptoms of PTSD.  It was further 
noted that he reported a need to constantly remain busy, that he 
was unable to sleep more than two to three hours per night, and 
that he battled with depression, severe anxiety, mistrust, 
hypervigilance, motivation to live, and relationships.  He spoke 
of mounting medical problems with surgeries for colon, rectal, 
and prostate cancer.  

On VA PTSD examination in May 2005 the Veteran complained of 
frequent intrusive memories and recollections of his Vietnam 
experiences.  He stated he often awoke at night in a state of 
anxiety, agitation, and fear with an inability to go back to 
sleep.  He reported physical problems of heart disease and noted 
a history of coronary artery bypass grafting.  He also reported 
he had been hospitalized five months earlier for depression.  The 
examiner provided an Axis I diagnosis of chronic PTSD and noted 
that depression and anxiety were part of the PTSD.  An Axis III 
diagnosis of heart disease by history was also provided.  There 
is no indication the examiner reviewed the Veteran's claims file 
or his VA treatment records nor is there any evidence the 
examiner was informed of any treatment associated with colorectal 
cancer.  A June 2005 VA genitourinary examination report noted 
there was no evidence of primary adenocarcinoma of the prostate.  

In statements and testimony in support of his claim the Veteran 
reported that he had served in combat in Korea and in Vietnam.  
He also reported that he had worked removing and installing 
mines, patrolling with infantry units, and as a helicopter 
machine gunner.  He described having witnessed the killing of a 
South Vietnamese soldier who had attacked approximately 120 
members of his own unit.  He stated his base had been overrun by 
the enemy one night.  

An October 2009 VA examiner noted the Veteran's claims file was 
reviewed, but found that the Veteran "[did] not meet the DSM-IV 
criteria for PTSD today."  An Axis I diagnosis of depressive 
disorder was provided which the examiner stated was more likely 
related to his quadruple bypass surgery and prostate cancer.  

VA PTSD examination in July 2010 found the Veteran met the 
stressor criterion for PTSD based upon his combat experiences and 
that he reported symptoms including avoidance of war movies and 
memories of Vietnam, but that he did not present with other 
symptoms that met the criteria for a present diagnosis of PTSD.  
This was noted to be consistent with the opinion of the October 
2009 VA examiner and it was further noted that if the Veteran had 
PTSD previously he did not currently meet the criteria for a 
diagnosis.  The examination report shows the Veteran was 
interviewed and that his claims file, statements, examination 
reports, and treatment records were reviewed.  The pertinent 
medical evidence of record was summarized.  The examiner also 
noted that the Veteran described feeling depressed due to cancer 
and its related complications.  An Axis I diagnosis of depressive 
disorder, not otherwise specified, was provided which the 
examiner found was likely related to the Veteran's cancer 
diagnosis and the residual complications associated with his 
surgery.  It was the examiner's opinion that the depressive 
disorder was not related to military service.  The examiner noted 
that the Veteran himself reported an onset after his surgery and 
that this was supported by his treatment notes.

Based upon the evidence of record, the Board finds an acquired 
psychiatric disorder, to include PTSD, was not manifest during 
active service and is not shown to have developed as a result of 
an established event, injury, or disease during active service.  
While the Veteran complained of nervousness in service, there is 
no evidence of a diagnosis of an acquired psychiatric disorder 
having been provided based upon those reported symptoms either 
during or after service.  In fact, service treatment records show 
examinations in service revealed normal clinical psychiatric 
evaluations.  The Veteran does not contend that he was treated 
for a psychiatric disorder in service nor that he experienced 
continuous symptoms of a present acquired psychiatric disorder.

The Board further finds that the evidence does not demonstrate a 
psychosis was manifest within one year of service nor that an 
acquired psychiatric disorder was either incurred or aggravated 
as a result of a service-connected disability.  It is significant 
to note that service connection has been denied for coronary 
artery disease and prostate and colorectal cancer.  The 
persuasive evidence in this case also demonstrates that a 
diagnosis of PTSD is not warranted, and that the Veteran's 
depressive disorder is due to his nonservice-connected colorectal 
cancer diagnosis and the associated surgical residuals of that 
disorder.  The evidence shows his depression was manifest after 
his June 2004 colostomy.  The July 2010 VA opinion is persuasive 
and the examiner is shown to have reviewed the evidence, to have 
conducted a thorough examination of the Veteran, and to have 
provided adequate rationale for the etiology opinion provided.  

Although a December 2004 VA treatment report by a licensed social 
worker noted that the Veteran was apparently struggling with 
symptoms of PTSD, no diagnosis of PTSD was provided.  It was also 
noted that he complained of mounting medical problems related to 
his surgeries for cancer.  The Board finds this report is not 
inconsistent with the opinion of the July 2010 VA examiner.

The Board finds, however, that the May 2005 VA examiner's 
diagnosis of chronic PTSD is shown to have been based upon an 
incomplete report of medical history and is of little credible or 
probative value.  There is no indication in the examination 
report either that the Veteran's claims file or VA treatment 
records were reviewed or that the examiner was otherwise informed 
of any treatment associated with the Veteran's colorectal cancer.  
The Court has held that the Board is not always required to 
accept the credibility of a medical opinion which is based upon 
an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993) (which held a medical opinion provided in support of a 
new and material evidence claim need not be accepted as credible 
if based upon an inaccurate medical history).  In determining 
whether evidence submitted by a veteran is credible the Board may 
also consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (superseded by statute for an unrelated point of 
law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  

The Board has considered the Veteran's assertions in this case 
that he has a psychiatric disorder that is related to his 
military service.  In this regard, the Board notes that the 
Veteran is competent to report symptoms because such actions come 
to him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Indeed, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted, 
the Veteran has not alleged such continuity of symptomatology; 
however, he has asserted that due to combat situations he 
experienced in Korea and Vietnam he has developed a psychiatric 
disorder.  While the Veteran may sincerely believe that he has an 
acquired psychiatric disorder as a result of active service, he 
is not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  The 
July 2010 VA opinion is persuasive and accorded considerable 
weight in this case.  Therefore, entitlement to service 
connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


